In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-09-00049-CR
        ______________________________


       AARON WILLIAM HART, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




    On Appeal from the 6th Judicial District Court
               Lamar County, Texas
               Trial Court No. 22924




     Before Morriss, C.J., Carter and Moseley, JJ.
             Opinion by Justice Moseley
                                            OPINION

          Aaron William Hart, a ninteen-year-old male, who, by reason of moderate mental

retardation, has a full scale intelligence quotient of between forty-seven and fifty-two and the

mental age of approximately an average six year old, was earning money in November 2008 by

mowing the lawn of Sabrina Albertson, a neighbor.

          Albertson noticed that Hart had ceased mowing and also noticed the absence of T.P., her

six-year-old stepson, and went into the yard to locate T.P. Albertson followed the voices of Hart

and T.P. to a shed, where she witnessed Hart ―sitting directly beside‖ her stepson ―on the ground

with legs out in front of him,‖ ―trying to hurry and pull his pants up.‖ Hart told Albertson that

T.P. had gotten mad at him and pulled his pants down.

          Albertson led T.P. into her house and closed the sliding glass door behind her. An

uninvited Hart traipsed into the kitchen to ask if T.P.‘s father was going to be mad at him and

inquired if he was in trouble. Albertson instructed Hart to take his lawnmower and go home.

Hart walked outside, paused, came back in, and asked if he could finish mowing the yard. Upon

receiving a negative response, he gathered his mower and left.

          T.P. told Albertson that Hart ―pulled my pants down,‖ ―touched his wee-wee,‖ tried to ―put

it in my butt,‖ and made T.P. touch his ―wee-wee‖ to Hart‘s ―wee-wee.‖ Albertson called the

police.




                                                  2
       To Albertson‘s surprise, Hart returned and resumed mowing the yard. After he was once

again asked to leave, he complied––permanently this time––and walked away. Officer Davis

Rowton found Hart walking down the street and placed him under arrest.

       On the advice of court-appointed counsel, Hart entered a plea of guilty to the three counts

of sexual assault of a child and two counts of indecency with a child contained in the indictment

against him. Hart then tried the issue of punishment to a jury, which assessed him with a penalty

of thirty years‘ imprisonment on each of the three sexual assault counts and five years‘

imprisonment on each of the two indecency with a child counts. Although no such request was

made by the State, the trial court sentenced Hart to serve the five penalties consecutively (a

cumulative sentence of 100 years‘ imprisonment).

       Hart has appealed. In Hart‘s brief and in briefs presented by multiple amici curiae, a

number of issues have been raised.

       Hart argues that counsel failed to conduct an adequate investigation into the issue of

whether his guilty plea was voluntary.       Specifically, Hart claims he received ineffective

assistance of counsel when he entered an unintelligent plea of guilt based upon counsel‘s

erroneous advice that community supervision was a viable option in his case. We agree with Hart

and reverse and remand.

       Hart also alleges counsel was ineffective because he failed to: (1) investigate whether his

mental retardation prevented the entry of a knowing and intelligent guilty plea; (2) consider the



                                                3
effect of Hart‘s diminished capacity as a defense in developing his trial strategy; (3) seek a mental

health expert to assist him in determining whether Hart was competent to stand trial; (4) present

mitigating evidence of his mental retardation to the jury during punishment; and (5) challenge

admissibility of Hart‘s confession to the police. Hart additionally contends that the trial court

erred in overruling his motion for new trial and abused its discretion in issuing allegedly untimely

findings of fact and conclusions of law. Finally, Hart complains that a 100-year sentence for a

mentally retarded defendant constitutes cruel and unusual punishment prohibited by the Eighth

Amendment to the United States Constitution. The issue of ineffective assistance regarding

erroneous advice that Hart was eligible for community supervision is dispositive of this case.

Therefore, we do not decide Hart‘s remaining points of error.

I.       Standard of Review for Ineffective Assistance of Counsel

         Hart was entitled to effective assistance of counsel during the plea bargaining process.

Ex parte Battle, 817 S.W.2d 81, 83 (Tex. Crim. App. 1991) (en banc). ―No plea of guilty or plea

of nolo contendere shall be accepted by the court unless it appears that the defendant is mentally

competent and the plea is free and voluntary.‖ TEX. CODE CRIM. PROC. ANN. art. 26.13(b)

(Vernon Supp. 2009). ―A plea of guilty is not knowingly and voluntarily entered if it is made as a

result of ineffective assistance of counsel.‖1 Ex parte Burns, 601 S.W.2d 370, 372 (Tex. Crim.


1
 Hart also complains his counsel‘s ineffectiveness, in failing to consider or admonish Hart on the availability of the
diminished capacity defense, led to an involuntary guilty plea, a ground which we need not consider. Texas does not
recognize diminished capacity as an affirmative defense. Ruffin v. State, 270 S.W.3d 586, 593 (Tex. Crim. App.
2008); Jackson v. State, 160 S.W.3d 568, 573 (Tex. Crim. App. 2005); see Rhoten v. State, 299 S.W.3d 349 (Tex.

                                                          4
Ohio App. 1980); Ex parte Karlson, 282 S.W.3d 118, 129 (Tex. App.—Fort Worth 2009, pet. ref‘d).

―The constitutional validity of a guilty plea made upon the advice of counsel depends on whether

counsel‘s performance was reasonably competent, rendering a defendant effective representation

during the particular proceedings.‖ Battle, 817 S.W.2d at 83.

        As many cases have noted, the right to counsel does not mean the right to errorless counsel.

Robertson v. State, 187 S.W.3d 475, 483 (Tex. Crim. App. 2006). In order to prevail on a claim

of ineffective assistance of counsel, the defendant must satisfy the two-pronged test set forth in

Strickland v. Washington. 466 U.S. 668, 687–88 (1984); see also Ex parte Imoudu, 284 S.W.3d
866, 869 (Tex. Crim. App. 2009). The United States Supreme Court and the Texas Court of

Criminal Appeals have held that the Strickland test applies to challenges to guilty pleas based on

ineffective assistance of counsel. Hill v. Lockhart, 474 U.S. 52, 58–59 (1985); see also Imoudu,
284 S.W.3d at 869; Battle, 817 S.W.2d at 84.

        The first prong requires a showing that (1) counsel‘s performance fell below an objective

standard of reasonableness. Strickland, 466 U.S. at 687. This requirement can be difficult to

meet since there is ―a strong presumption that counsel‘s conduct falls within the wide range of

reasonable professional assistance.‖ Id. at 689. Those ―strategic choices made after thorough




App.—Texarkana 2009, no pet.). Rather, it is a ―failure-of-proof defense in which the defendant claims that the State
failed to prove that the defendant had the required state of mind at the time of the offense.‖ Jackson, 160 S.W.3d at
573–74.


                                                         5
investigation of law and facts relevant to plausible options are virtually unchallengeable.‖

Wiggins v. Smith, 539 U.S. 510, 521–22 (2003) (quoting Strickland, 466 U.S. at 690–91).

        The second Strickland prejudice prong requires a showing that but for counsel‘s

unprofessional error, there is a reasonable probability that the result of the proceeding would have

been different. Strickland, 466 U.S. at 687–88; Imoudu, 284 S.W.3d at 869. A defendant

challenging a guilty plea satisfies the prejudice requirement of Strickland by showing a reasonable

probability that absent counsel‘s deficient performance, he would not have pleaded guilty and

would have insisted on going to trial. Hill, 474 U.S. at 59. ―Reasonable probability‖ means a

―probability sufficient to undermine confidence in the outcome.‖ Strickland, 466 U.S. at 694.

Strickland’s second prong carries a lower burden of proof than the preponderance of the evidence

standard. See Bouchillon v. Collins, 907 F.2d 589, 595 (5th Cir. 1990); Strickland, 466 U.S. at

694. An appellant need not show that counsel‘s deficient performance more likely than not

altered the outcome of the case. Milburn v. State, 15 S.W.3d 267, 269 (Tex. App.—Houston

[14th Dist.] 2000, pet. ref‘d).

        A failure to make a showing under either prong defeats a claim for ineffective assistance.

Rylander v. State, 101 S.W.3d 107, 110–11 (Tex. Crim. App. 2003).                   Allegations of

ineffectiveness must be firmly founded in the record. Bone v. State, 77 S.W.3d 828, 835 (Tex.

Crim. App. 2002). The Strickland test ―of necessity requires a case-by-case examination of the

evidence.‖ Williams v. Taylor, 529 U.S. 362, 391 (2000).



                                                 6
II.     Hart’s Guilty Plea Was Based on Counsel’s Advice that Hart Was Eligible to Receive
        Community Supervision

        When Hart‘s appointed counsel met with Hart, he believed Hart ―may not be competent to

answer to the State‘s Indictment.‖ According to counsel, Hart did ―not seem to understand the

proceedings or the allegations against him.‖ The trial court granted a motion for psychiatric

examination to be conducted by the court‘s appointed expert Dr. David Bell.

        Bell conducted a competency evaluation 2 concluding Hart ―has a factual and rational

understanding of his charges,‖ was able to disclose facts, events, and states of mind, and could

engage in a reasoned choice of legal strategies and options. Bell did not conduct tests on Hart but

relied on an interview and review of previous records. The Bell report concluded in regard to

Hart‘s condition that it ―diminishes it but does not prohibit‖ Hart from engaging with counsel in a

reasonable and rational manner. During the evaluation, Hart stated ―he would like to ‗get out of

jail‘ and ‗get probation.‘‖ Hart‘s statement was based upon advice from his counsel.

        During the motion for new trial, Hart‘s counsel testified community supervision was a

viable option for Hart. He claimed Hart ―told me on several occasions, told [private investigator

Jim] Chadwick, without me present, on several occasions, he wanted to plead guilty and go to the

Court for punishment to get probation.‖ Although counsel read the Bell report, he did not discuss

2
 The test of incompetency is whether a defendant has ―sufficient present ability to consult with his lawyer with a
reasonable degree of rational understanding––and whether he has a rational as well as factual understanding of the
proceedings against him.‖ Dusky v. United States, 362 U.S. 402, 402 (1960); TEX. CODE CRIM. PROC. ANN. art.
46B.003(a) (Vernon 2006). When asked to evaluate the effect of Hart‘s mental retardation on the capacity to engage
with counsel in a reasonable and rational manner, Bell wrote it ―diminishes it but does not prohibit it.‖ Without
further explanation of this finding, Bell concluded Hart was competent to testify.

                                                        7
it with Bell and did not attempt to ascertain from Bell the degree which Hart‘s condition

diminished his ability to rationally engage with his attorney. Even though Hart‘s counsel read the

Bell report, at the hearing during which Hart entered his guilty plea, he mischaracterized Hart‘s

level of mental retardation as ―mild‖ instead of the ―moderate‖ level as contained in the report and,

after restating Bell‘s conclusion that Hart was competent to testify, the following plea exchange

occurred:

              THE COURT: All right. Mr. Hart, in Counts One, Two and Three you
       are charged with aggravated sexual assault of a child. As to Count One, how do
       you wish to plead, guilty or not guilty?

               [BY HART]: Not guilty.

               THE COURT: Sir?

               [BY HART]: Say again.

               THE COURT: Guilty or not guilty?

               [BY HART]: Not --

               [HART‘S COUNSEL]: Pleading guilty. Tell the Judge.

               [BY HART]: Guilty.

               THE COURT: Okay. And as to Count Two, how do you wish to plead?

               [BY HART]: Guilty. Guilty.




                                                 8
         When asked why he pled guilty, Hart said his counsel ―told me to say that. I did not want

to say that,‖ and ―the attorney told me to tell the judge I‘d done it. The attorney told me I‘ll get

probation or go to jail for a long time.‖3

         During punishment, counsel advised Hart to take the stand and again plead guilty in front

of the jury. He believed ―that once [Hart] testified, which he did, and did very well, I believe that

-- I thought that the jury would, at least, consider probation.‖ Hart testified:

         I put his -- his privates in his mouth -- and he put his dick -- and he got my dick in
         his mouth. And did -- I done -- I do [sic] that. And -- and other stuff. And I -- he
         -- I went -- I went behind the shed to use the bathroom. He followed me behind the
         shed and he put his pants down and he took -- and stuff. So -- so I -- he said -- get
         his buckled . . . .

                  ....

         He asked me to get his buckle. Do his buckle. And I done that. He pulls his
         pants down. Started pissing. I tell him to leave but he didn‘t leave.

The following was also developed:

                  Q.       Aaron, are you a little nervous?

                  A.       [By Hart] Kind of.

                 Q.     Kind of nervous. You testified earlier that you stuck your private
         parts in his mouth?

                  A.       Yes.


3
 Dr. Vincent Ramos evaluated Hart for competency to stand trial. He stated in his report attached to the motion for
new trial that Hart‘s motivation for pleading guilty ―could have been his belief it would result in an immediate reward,
such as going home and probation.‖ In an audio recorded confession to the police, Hart shared details of the incident
with T.P., and then asked officers if he could go home and collect the money owed to him for mowing the yard.

                                                           9
               Q.     Why did you do that?

             A.     Because I had -- I was -- got -- I was thinking about the voice in my
       head. And I was dizzy at that time . . . .

               ....

               Q.     Do you know that it was wrong to do what you did with [T.P.]?

               A.     Yes, I know it was wrong. And I think that too. I don‘t mean to
       ....

               ....

              A.       And -- and I know it was wrong but -- I know I do it, but I didn‘t
       mean to do it in the first place -- inside my head -- and some -- something come --
       something popped in my head and telling me to do that, do that. But I -- I kind of
       stopped it, but I didn‘t stop that time.

The State elicited:

               Q.     You do know the difference between right and wrong, don‘t you?

               A.     No, I don‘t.

               ....

               Q.     If you have sex with a little boy, that‘s wrong?

               A.     Yes.

               ....

              Q.    And when you were doing this to [T.P.] you were enjoying it,
       weren‘t you?

               A.     No.



                                               10
                     Q.       It didn‘t feel good?

                     A.       No.

                     ....
                                                                                                   4
                     Q.       Well, why did you ask him to do it if it didn‘t feel good? . . . .

                     A.       I was -- I had something in my head and stuff --

                     Q.       Okay.

                     A.       -- and I was dizzy.

            Hart‘s father and sister took the witness stand during punishment and expressed their belief

that Hart should be placed on community supervision. Other than Hart, these were the sole

witnesses called by the defense. Hart‘s sister described him as ―slow,‖ said he was in special

classes, and told the jury that Hart could accomplish simple tasks. Hart‘s father also said Hart

was in special education classes and was described as ―MR.‖ Even though Hart‘s defense was

relying on the hope of leniency based on his mental retardation, no evidence was submitted to the

jury that used the term ―mentally retarded‖ or any variation of that phrase. Given the speech

impediment with which Hart is afflicted, it is impossible to determine how much the fact that

Hart‘s testimony was disjointed was attributed by the jury to his retarded condition and how much

of it the jurors might have determined was due to the speech impediment. Despite this, without

any further evidence or testimony introduced to the jury, Hart‘s counsel argued during closing



4
    Hart later contradicted his testimony by stating the actions with T.P. ―felt good.‖

                                                             11
argument that Hart was ―obviously mentally retarded‖ and asked the jury to award him community

supervision.5

III.     Because Hart Was Not Eligible for Community Supervision, Counsel’s Advice to
         Plead Guilty on that Basis Constituted Ineffective Assistance

         “Due process requires that each defendant who pleads guilty does so with a ‗full

understanding of the charges against him and the consequences of his plea.‘‖ Burke v. State, 80
S.W.3d 82, 93 (Tex. App.—Fort Worth 2002, no pet.) (citing Basham v. State, 608 S.W.2d 677,

678 (Tex. Crim. App. [Panel Op.] 1980)).                   Thus, even assuming ―that the prosecutor had

overwhelming evidence of guilt,‖ without adequate proof that a defendant ―in fact understood the

charge, the plea cannot be voluntary.‖ Henderson v. Morgan, 426 U.S. 637, 644–45 (1976). A

guilty plea will not support a conviction where motivated by significant misinformation conveyed

by defense counsel because it cannot be considered voluntarily and knowingly made. Burke, 80
S.W.3d at 93 (citing Battle, 817 S.W.2d at 83; Ex parte Kelly, 676 S.W.2d 132, 134–35 (Tex.




5
 During the hearing on Hart‘s motion for new trial, Hart‘s teacher for four years and his high school principal testified
about the degree of his mental retardation. They both explained that Hart had difficulty understanding abstract
terminology and the severity of the wrong committed with T.P. Ramos testified Hart did not understand the terms
―guilty‖ or ―appeal‖ during his evaluation. Hart had a constitutionally protected right to provide the jury with
mitigating evidence that his trial counsel either failed to discover or failed to offer. Williams v. Taylor, 529 U.S. at
393; see Freeman v. State, 167 S.W.3d 114, 117–18 (Tex. App.––Waco 2005, no pet.) (finding mother‘s lay testimony
regarding defendant‘s mental health, coupled with counsel‘s failure to investigate, led to lack of mitigation evidence in
form of Freeman‘s mental health history which ―clearly would have been admissible‖). He argues that counsel was
ineffective for failing to introduce evidence of his mental retardation in front of the jury during punishment. Even
though ―it is sheer speculation that evidence of his‖ mental retardation ―would have in fact favorably influenced the
jury‘s assessment of punishment,‖ Hart‘s jury could have ―possibly been influenced by it.‖ Freeman, 167 S.W.3d at
121.

                                                          12
Crim. App. 1984); Cardenas v. State, 960 S.W.2d 941, 943 (Tex. App.—Texarkana 1998, pet.

ref‘d)).

           In addition to the previous statements concerning Hart‘s degree of mental acuity, it is

worthwhile to review some of the other evidence presented regarding this, both during trial and in

the motion for new trial. Hart has an extremely low range of functioning, including difficulty

remembering the year he was born. Out of four diagnostic tests, three of Hart‘s scores place him

at a mental functioning of less than six years of age. The remaining test assesses his mental age at

6.2 years. Additionally, he has a moderate to severe speech impairment. According to Hart‘s

father,

           [he] can‘t count money, does not know his right shoe from his left shoe, can‘t run
           bath water for himself, can‘t shave, can‘t cook, has poor verbal communication,
           can‘t read or write, can‘t clean a room, likes toys designed for 5 to 6 year old
           children, and loves cartoons.

                  ....

           He began carrying a string in his pocket at age 8, and he talked to the string every
           day and night, and he to the present talks to a piece of string. He could never
           explain what a television show was about. He would mix up the days of the week.

           However, the degree of mental retardation from which Hart suffers is less determinative

here than the cogent fact that he was provided patently incorrect information upon which he relied

in entering a guilty plea. Even a person of genius status requires somewhat correct data in order

to make an informed decision.




                                                   13
        ―A defendant is not eligible for community supervision‖ recommended by a jury ―if the

defendant . . . is convicted of an offense listed in Section 3g(a)(1)(C), (E), or (H), if the victim of

the offense was younger than 14 years of age at the time the offense was committed.‖ TEX. CODE

CRIM. PROC. ANN. art. 42.12, § 4(d)(5) (Vernon Supp. 2009).6 These sections prohibit imposition

of community supervision for convictions of indecency with a child and sexual assault. TEX.

CODE CRIM. PROC. ANN. art. 42.12, § 3g(a)(1)(C), (H) (Vernon Supp. 2009). Hart pled and was

found guilty of sexual assault and indecency with a child.             Therefore, he was never eligible for

community supervision upon conviction of these charges.

        Here, the record is clear that Hart pled guilty while fully believing his counsel‘s advice that

he was eligible to receive community supervision. In Battle, the Texas Court of Criminal

Appeals found the defendant‘s guilty plea involuntary where it was based on counsel‘s advice that

the defendant was eligible for community supervision when, in fact, he was not. 817 S.W.2d at

83; see Cardenas, 960 S.W.2d at 946–47 (finding counsel ineffective based on erroneous advice

that defendant could receive community supervision). Further, the court concluded that counsel‘s

performance was deficient and that his deficient performance prejudiced the defense. Battle, 817
S.W.2d at 84; see Ex parte Briggs, 187 S.W.3d 458, 469 n.34 (Tex. Crim. App. 2005). As in

Battle and Cardenas, we conclude that counsel‘s failure to consult the Texas Code of Criminal

Procedure while advising Hart to plead guilty without the benefit of a plea bargain based on an


6
 See Act of May 18, 2007, 80th Leg., R.S., ch. 593, §§ 1.06, 4.01(a), 2007 Tex. Gen. Laws 1120, 1123, 1148 (making
change in law effective for offenses committed on or after September 1, 2007).

                                                       14
erroneous belief that he was entitled to community supervision fell below an objective standard of

reasonableness. Further, we conclude that Hart‘s statements that his counsel ―told me to [plead

guilty]. I did not want to say that,‖ and ―[t]he attorney told me I‘ll get probation or go to jail for a

long time‖ satisfies the prejudice requirement of Strickland because it demonstrates, with a

probability sufficient to undermine confidence in the outcome that absent counsel‘s deficient

performance, Hart would not have pled guilty. See Helton v. State, 909 S.W.2d 298, 299 (Tex.

App.––Beaumont 1995, pet. ref‘d); Matthews v. State, 830 S.W.2d 342, 345 (Tex. App.––Houston

[14th Dist.] 1992, no pet.).

IV.    CONCLUSION

       We reverse the judgment and remand to the trial court for proceedings consistent with this

opinion.



                                                       Bailey C. Moseley
                                                       Justice

Date Submitted:        April 14, 2010
Date Decided:          April 30, 2010

Publish




                                                  15